                                           Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 1 of 7




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PETER STROJNIK,                                       Case No. 19-cv-04616-SVK
                                   7                      Plaintiff,
                                                                                               ORDER DENYING MOTION TO
                                   8              v.                                           DISMISS FIRST AMENDED
                                                                                               COMPLAINT
                                   9     RESORT AT INDIAN SPRINGS, LLC,
                                                                                               Re: Dkt. No. 25
                                  10                      Defendant.

                                  11           Plaintiff Peter Strojnik, representing himself pro se, alleges that Defendant Resort at Indian

                                  12   Springs, LLC, which owns, operates, or leases a hotel in Calistoga, California (the “Hotel”),
Northern District of California
 United States District Court




                                  13   violates the Americans with Disabilities Act (“ADA”), the California Unruh Civil Rights Act
                                       (“Unruh Act”), and the California Disabled Persons Act (“DPA”) and is liable for negligence.
                                  14
                                       According to Plaintiff, first-party and third-party booking websites did not describe the Hotel’s
                                  15
                                       accessibility features in sufficient detail to permit Plaintiff to assess whether the Hotel meets his
                                  16
                                       accessibility needs; he was unable to reserve accessible guest rooms in the same manner as
                                  17
                                       individuals who do not need accessible rooms; and the Hotel has architectural barriers to
                                  18
                                       accessibility. Dkt. 1 (Complaint) at ¶¶ 16-22; Dkt. 24 (First Amended Complaint (“FAC”)) at
                                  19   ¶¶ 51-57, 63-64.
                                  20           On December 19, 2019, the Court granted Defendant’s motion to dismiss the original
                                  21   complaint. Dkt. 23. The Court dismissed Plaintiff’s ADA claim with leave to amend, holding that
                                  22   Plaintiff had failed to tie the alleged barriers at the Hotel to his particular disability and failed to

                                  23   allege facts showing that he has suffered continuing adverse effects. Id. at 7-9. The Court also

                                  24   dismissed Plaintiff’s Unruh Act and DPA claims with leave to amend on the ground that Plaintiff
                                       had not pleaded facts showing that he is a “person[] within the jurisdiction of this state” for
                                  25
                                       purposes of bringing an Unruh Act claim or that he is afforded protections under the DPA. Id. at
                                  26
                                       11. The Court dismissed Plaintiff’s negligence claim because, having dismissed the ADA claim,
                                  27
                                       there was no basis for supplemental jurisdiction over Plaintiff’s negligence claim. Id. The Court
                                  28
                                            Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 2 of 7




                                   1   stated that dismissal of the negligence claim was “without prejudice to Plaintiff filing the claim in

                                   2   state court or including the claim in an amended complaint in this case” and that if Plaintiff

                                   3   included a negligence claim in his amended complaint, “Defendant may renew its arguments
                                       regarding dismissal of that claim.” Id.
                                   4
                                                 Defendant now seeks to dismiss all claims in the FAC pursuant to Federal Rule of Civil
                                   5
                                       Procedure 12(b)(1) (lack of subject matter jurisdiction) and 12(b)(6) (failure to state a claim). Dkt.
                                   6
                                       25. The parties have consented to the jurisdiction of a magistrate judge. Dkt. 6, 11.
                                   7
                                                 Pursuant to Civil Local Rule 7-1(b), the Court deems the pending motion to dismiss
                                   8
                                       suitable for determination without oral argument. After considering the parties’ submissions, the
                                   9   case file, and relevant law, the Court DENIES Defendant’s motion to dismiss for the reasons that
                                  10   follow.
                                  11   I.        BACKGROUND
                                  12             Plaintiff Peter Strojnik, a resident of Arizona, alleges that he has “a severe right-sided
Northern District of California
 United States District Court




                                  13   neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer and renal cancer,

                                  14   [and a] degenerative right knee.” that “substantially limit his major life activities.” Dkt. 24 ¶¶ 3, 8.

                                  15   According to Plaintiff, he “walks with difficulty and pain and requires compliant mobility
                                       accessible features at places of public accommodation.” Id. ¶ 16.
                                  16
                                                 Plaintiff claims that he sought information about Defendant’s Hotel in connection with a
                                  17
                                       planned trip to the California Wine Country. Id. ¶ 52. According to Plaintiff, he noted that first-
                                  18
                                       party and third-party booking websites “failed to identify and describe accessible features in the
                                  19
                                       Hotel and guest rooms in enough detail to reasonably permit Plaintiff to assess independently
                                  20
                                       whether the hotel or guest room meets his accessibility needs.” Id. Plaintiff alleges that third
                                  21   party booking websites also “failed to make reservations for accessible guest rooms available in
                                  22   the same manner as individuals who do not need accessible rooms.” Id. ¶ 63. Nevertheless,
                                  23   Plaintiff alleges that he lodged at the Hotel on April 17, 2019. Id. ¶ 54. Plaintiff contends that he
                                  24   “personally encountered accessibility barriers at Defendant’s Hotel” that “did not completely

                                  25   preclude Plaintiff from entering or using a facility” but “interfered with the plaintiff’s ‘full and

                                  26   equal enjoyment’” of the Hotel. Id. ¶ 55. Plaintiff’s complaint is accompanied by an addendum
                                       containing screen shots from booking websites and photographs of the Hotel. Addendum C to
                                  27
                                       Dkt. 24.
                                  28
                                                                                            2
                                             Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 3 of 7




                                   1           On August 9, 2019, Plaintiff filed this action, asserting causes of action for: (1) violation

                                   2   of the ADA, 42 U.S.C. § 12101 et seq.; (2) violation of the California Unruh Civil Rights Act,

                                   3   California Civil Code §§ 51 et seq.; (3) the California Disabled Person Act, California Civil Code
                                       §§ 54-54.3; and (4) negligence. Dkt. 1. Defendant moved to dismiss the complaint, and Plaintiff
                                   4
                                       sought summary judgment in his favor. Dkt. 5; Dkt. 13.
                                   5
                                               As discussed above, the Court granted the motion to dismiss with leave to amend. Dkt. 23.
                                   6
                                       The Court also denied Plaintiff’s motion for summary judgment. Id.
                                   7
                                               Plaintiff filed a First Amended Complaint (“FAC”). Dkt. 24. The FAC asserts four causes
                                   8
                                       of action under the same legal theories as the original complaint: violations of the ADA, Unruh
                                   9
                                       Act, and DPA; and negligence. Id. Now before the Court is Defendant’s motion to dismiss the
                                  10
                                       FAC under Rule 12(b)(1) for lack of subject matter jurisdiction and under Rule 12(b)(6) for failure
                                  11
                                       to state a claim. Dkt. 25.
                                  12
Northern District of California
 United States District Court




                                       II.     LEGAL STANDARD
                                  13
                                               A.     Rule 12(b)(1)
                                  14
                                               Rule 12(b)(1) allows the Court to dismiss a complaint for lack of subject matter
                                  15
                                       jurisdiction. A challenge to a plaintiff’s Article III standing is properly challenged by a Rule
                                  16
                                       12(b)(1) motion to dismiss. Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th
                                  17
                                       Cir. 2010).
                                  18
                                               Rule 12(b)(1) motions can challenge subject matter jurisdiction in two different ways:
                                  19
                                       (1) a facial attack based solely on the allegations of the complaint, or (2) a factual attack based on
                                  20
                                       extrinsic evidence apart from the pleadings. See Safe Air for Everyone v. Meyer, 373 F.3d 1035,
                                  21
                                       1039 (9th Cir. 2004). If a defendant initiates a factual attack by submitting a declaration with
                                  22
                                       extrinsic evidence of the plaintiff’s lack of standing, the plaintiff must then “present affidavits or
                                  23
                                       any other evidence necessary to satisfy its burden of establishing that the court, in fact, possesses
                                  24
                                       subject matter jurisdiction.” Colwell v. Dep’t of Health and Human Svcs., 558 F.3d 1112, 1121
                                  25
                                       (9th Cir. 2009) (citation omitted).
                                  26
                                               B.     Rule 12(b)(6)
                                  27
                                               Under Rule 12(b)(6), a district court must dismiss a complaint if it fails to state a claim
                                  28
                                                                                          3
                                              Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 4 of 7




                                   1   upon which relief can be granted. In ruling on a motion to dismiss, the court may consider only

                                   2   “the complaint, materials incorporated into the complaint by reference, and matters of which the

                                   3   court may take judicial notice.” Metzler Inv. GmbH v. Corinthian Colls., Inc., 540 F.3d 1049,

                                   4   1061 (9th Cir. 2008). In deciding whether the plaintiff has stated a claim, the court must assume

                                   5   the plaintiff’s allegations are true and draw all inferences in the plaintiff’s favor. Usher v. City of

                                   6   L.A., 828 F.2d 556, 561 (9th Cir. 1987). However, the court is not required to accept as true

                                   7   “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   8   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (citation omitted).

                                   9            To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts

                                  10   to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                       570 (2007). This “facial plausibility” standard requires the plaintiff to allege facts that add up to
                                  11
                                       “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.
                                  12
Northern District of California
 United States District Court




                                       662, 678 (2009).
                                  13
                                                Leave to amend must be granted unless it is clear that the complaint’s deficiencies cannot
                                  14
                                       be cured by amendment. Lucas v. Dept’ of Corr., 66 F.3d 245, 248 (9th Cir. 1995).
                                  15
                                       III.     DISCUSSION
                                  16
                                                A.     ADA Claim
                                  17
                                                In the order dismissing the original complaint, the Court pointed out two key flaws in the
                                  18
                                       ADA claim. First, Plaintiff failed to allege facts establishing how the alleged barriers at the Hotel
                                  19
                                       impair his full use and equal enjoyment of that facility, given his alleged mobility limitations.
                                  20
                                       Dkt. 23 at 5-7. Specifically, the Court found that Plaintiff described his disability in only the most
                                  21
                                       vague, general terms, and Plaintiff had identified the barriers only by conclusory captions to the
                                  22
                                       photographs in Addendum C to the complaint. Id. at 7. Second, Plaintiff failed to demonstrate a
                                  23
                                       true desire to visit the property, absent the alleged barriers. Id. at 8-9. As a result of these flaws,
                                  24
                                       the Court dismissed Plaintiff’s ADA claim with leave to amend. Id. at 9.
                                  25
                                                In reviewing the FAC, the Court concludes that Plaintiff has corrected the defect the Court
                                  26
                                       identified in the ADA claim in the original complaint.
                                  27

                                  28
                                                                                          4
                                          Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 5 of 7



                                                      1.      Allegations regarding link between alleged barriers and Plaintiff’s
                                   1                          condition
                                   2          As to the first defect—Plaintiff’s failure to link his disability to the alleged barriers—the

                                   3   FAC describes Plaintiff’s illnesses and conditions in substantially more detail. See, e.g., Dkt. 24 at

                                   4   ¶¶ 16, 30-41. Although the allegations in Paragraph 16 that Plaintiff “suffers from physical

                                   5   impairments [that] substantially limit his major life activities” are not sufficiently detailed by

                                   6   themselves, much more detail is provided in Paragraphs 30-41. Coupled with this more detailed

                                   7   explanation of Plaintiff’s physical condition, the FAC contains a more specific enumeration of

                                   8   barriers and how they impact Plaintiff’s limited mobility. See id. at ¶ 56. Although Defendant is

                                   9   correct that the statements in Addendum C to the FAC remain conclusory, when read together

                                  10   with Paragraph 56, Plaintiff’s FAC sufficiently states a claim.

                                  11                  2.      Allegations regarding Plaintiff’s intent to visit property
                                  12          Paragraph 14 of the FAC addresses the Court’s concern about Plaintiff’s attempt in the
Northern District of California
 United States District Court




                                  13   original complaint to plead a threat of repeated injury. See Dkt. 23 at 7-9. That paragraph

                                  14   establishes Plaintiff’s frequent past and planned future visits to Napa. Dkt. 24 at ¶ 14. Plaintiff

                                  15   also alleges he stays near the Hotel and would stay there but for the barriers. Id.

                                  16          Because the FAC addresses both defects the Court identified in the ADA claim in the

                                  17   original complaint, Defendant’s motion to dismiss the ADA claim in the FAC is DENIED.

                                  18          B.      State Law Claims
                                  19                  1.      Unruh Act and DPA claims
                                  20          In the order dismissing the original complaint, the Court pointed out inconsistent

                                  21   allegations as to whether the Plaintiff had visited Defendant’s Hotel. Dkt. 23 at 10-11. On that

                                  22   record, the Court found that Plaintiff had not pleaded facts that he is a “person[] within the

                                  23   jurisdiction of this state” for purposes of bringing claims under the California Unruh Act of DPA.

                                  24   Id. As a result, the Court dismissed Plaintiff’s Unruh Act and DPA claims with leave to amend.

                                  25   Id. at 11. The FAC corrects this defect because Plaintiff alleges that he stayed at the Hotel on

                                  26   April 17, 2019. Dkt. 24 at ¶ 54.

                                  27          Defendant nevertheless argues that the Court should exercise its discretion to decline

                                  28   supplemental jurisdiction over Plaintiff’s state law claims because the state law claims
                                                                                          5
                                          Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 6 of 7




                                   1   substantially dominate and/or because the compelling interests of comity and the discouragement

                                   2   of forum shopping support an order declining to exercised supplemental jurisdiction. See Dkt. 25

                                   3   at 15-19 (citing 28 U.S.C. § 1367(c)(2) and (4)). The Court disagrees. Neither party challenges

                                   4   the Court’s authority to exercise supplemental jurisdiction under section 1367(a) because

                                   5   Plaintiff’s state law claims plainly share a “common nucleus of operative fact” with his federal

                                   6   ADA claim. See Lane v. Landmark Theatre Corp., No. 16-cv-06790-BLF, 2020 WL 1976420, at

                                   7   *11 (N.D. Cal. Apr. 24, 2020) (citing Bahrampour v. Lampert, 356 F.3d 969, 978 (9th Cir. 2004)).

                                   8   The Court is not persuaded that the section 1367(c) factors cited by Defendant warrant a refusal to

                                   9   exercise supplemental jurisdiction. Plaintiff’s state law claims do not predominate over the ADA

                                  10   claim, which has not been dismissed, and retention of the state law claims would serve values of

                                  11   “economy, convenience, [and] fairness.” Lane, 2020 WL 1976429 at *11.

                                  12          Accordingly, Defendant’s motion to dismiss the Unruh Act and DPA claims is DENIED.
Northern District of California
 United States District Court




                                  13                  2.      Negligence claim
                                  14          The Court dismissed the negligence claim in Plaintiff’s original complaint because there

                                  15   was no basis for supplemental jurisdiction over the negligence claim as a result of the Court’s

                                  16   dismissal of the ADA claim. Dkt. 23 at 11. Because the Court has denied Defendant’s motion to

                                  17   dismiss the ADA claim in the FAC, there is now a basis for supplemental jurisdiction over

                                  18   Plaintiff’s negligence claim. Although, as discussed above, Defendant urges the Court not to

                                  19   exercise supplemental jurisdiction over Plaintiff’s state law claims, the Court finds that the

                                  20   exercise of supplemental jurisdiction over the state law claims, including the negligence claim, is

                                  21   appropriate for the reasons discussed above.

                                  22          Defendant also argues that Plaintiff has failed to state a plausible claim for negligence.

                                  23   Dkt. 25 at 19. Defendant notes that Plaintiff’s FAC introduces Count 4 as a cause of action under

                                  24   the “common law of negligence per se.” Id. (citing Dkt. 24 ¶ 1.) According to Defendant, the

                                  25   doctrine of negligence per se “define[s] situations in which the failure to comply with a statutory

                                  26   requirement may be presumed to be actionable negligence.” Dkt. 25 at 19. Defendant argues that

                                  27   the claim for negligence per se in this case fails because (1) the FAC omits allegations describing

                                  28   any cognizable injury to Plaintiff’s person or property; and (2) even if the FAC is interpreted to
                                                                                         6
                                             Case 5:19-cv-04616-SVK Document 35 Filed 06/25/20 Page 7 of 7




                                   1   claim personal injury, a claim for negligence per se cannot be predicated on an ADA violation. Id.

                                   2   at 19-20.

                                   3           The reference to “negligence per se” appears in the first, introductory paragraph in the

                                   4   FAC. Dkt. 24 at ¶ 1. The paragraphs setting forth Plaintiff’s negligence cause of action do not

                                   5   expressly refer to “negligence per se.” Id. at ¶¶ 90-109. However, even if it construes Plaintiff’s

                                   6   negligence claim as being premised on a negligence per se theory, the Court finds that the FAC

                                   7   adequately alleges such a claim because Plaintiff has plausibly alleged that (1) the Hotel violated a

                                   8   regulation that itself results in violations of federal and state law; (2) he was injured by the

                                   9   violation; (3) the ADA and DPA were designed to protect disabled persons; and (4) he is disabled.

                                  10   Id.; see also Strojnik v. 574 Escuela, LLC, No. 3:18-cv-06777-JD, 2020 WL 1557434, at *5 (N.D.

                                  11   Cal. Mar. 31, 2020) (denying motion to dismiss negligence per se claim premised on ADA and

                                  12   DPA violations).
Northern District of California
 United States District Court




                                  13           Accordingly, Defendant’s motion to dismiss the negligence claim is DENIED.

                                  14   IV.     CONCLUSION
                                  15           For the reasons discussed above, Defendant’s motion to dismiss is DENIED. The Court

                                  16   ORDERS as follows:

                                  17               1. Defendant’s answer to the FAC is due within 21 days of the date of this order.

                                  18               2. Within 30 days of the date of this order, the parties must file a joint proposed

                                  19                  schedule to proceed under General Order 56 (i.e., an update to the joint status

                                  20                  report at Dkt. 28).

                                  21               3. A Case Management Conference is scheduled for November 10, 2020. The parties

                                  22                  must file a Joint Case Management Conference Statement by November 3, 2020.

                                  23           SO ORDERED.

                                  24   Dated: June 25, 2020

                                  25

                                  26
                                                                                                      SUSAN VAN KEULEN
                                  27                                                                  United States Magistrate Judge

                                  28
                                                                                          7
